DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The preliminary amendments filed 10/2/19 are acknowledged. New claims 16-20 are added. Claims 3-8, 10-12, and 14-15 are amended. Claims 1-20 are pending. 

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-11 and 16-20 drawn to an antigen binding molecule.
Group II, claim(s) 12-15, drawn to a nucleic acid, vector, host cell and method of producing the antigen binding molecule of Group I.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of an antigen binding molecule comprising an LC/HC dimer, wherein the amino acids at position 18 and 26 are of opposite polarity according to the IMGT numbering, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Liu et al (J Biol Chem. 2015 Mar 20;290(12):7535-62). 
	Liu et al describe an antibody engineering strategy to produce monovalent bispecific heterodimeric IgG from two pre-existent antibodies in mammalian cells. The hetero-IgG bsAbs produced in this format have the same overall size and natural structure as the regular IgG antibody. In particular, Liu tests multiple designs to engineer LC-HC interface residues so that LC strongly favors its cognate HC during the assembly of bispecific heterodimeric IgGs. This was achieved by introducing charged residues with opposite polarity at the selected positions between VH-VL and CHI-CL interfaces such as the mutation K147D in the antibody CHI (see e.g. Table 1). It is noted that within said documents the residues within the constant regions i.e. CHI or CL are numbered by the EU numbering system such that the aforementioned position 147 corresponds to position 145 according to Kabat and 26 according to IMGT (relevant for instant claim 1). Moreover, table 3 of Liu shows the presence of at least one inter domain disulfide bridge between CL and CHI (relevant for claim 3). Figure 1 of Liu show constructs wherein the antibodies further comprise at least one CH2 and CH3 domain, the latter containing further mutations or SEED. Liu et al disclose methods for producing the aforementioned antibodies (relevant for 
Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
For Groups I and II, Applicant is required to elect a single, specific ABM, by identifying all mutation sites, and providing all available corresponding SEQ ID NO for the parent and mutant molecules. This includes all VL/VH, Light chain/heavy chain, Fab fragments, mutation sites with specific mutations identified, and any other relevant identifiers for the molecule. Applicant is required to provide all available numbering for the elected species (i.e. Kabat, Chothia, etc) to facilitate searching. Applicant is advised that electing more than one species, identifying a genus of molecules rather than a single specific molecule, or failing to identify all mutation sites will be considered non-responsive. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 3, 8, 12-16, and 18. 
In the instant case, the species lack the same or corresponding technical features because they are distinct biological molecules with distinct chemical properties and therefore lack unity of invention a priori.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        3/8/21